A plea of guilty having been entered at the time of appearance before the Board of Liquor Control, was the Court of Common Pleas correct in sustaining the board, since the severity of the penalty is the question raised by the appeal? In view of the decision in the case of Henry's Cafe, Inc., v. Board of LiquorControl, 170 Ohio St. 233, 163 N.E.2d 678, the board has the sole power of determining the penalty in these cases unless there is a finding that there was no substantial, reliable or probative evidence to support their finding. The guilty plea did preclude any such finding in this case.
The judgment will be, and hereby is, affirmed.
Judgment affirmed.
BRYANT, P. J., and DUFFY, J., concur.
MILLER, J., not participating. *Page 291